                         UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO



TONYA MICHELLE MAHONE, as
Personal Representative of the Estate of
GERARD WATSON, Deceased,

         Plaintiff,

v.                                                    No. 1:15-cv-01009-PJK-KBM

GARY EDEN, JACQUELINE R.
FLETCHER, and CRST EXPEDITED,
INC.,

         Defendants.


                       ORDER ON PRETRIAL CONFERENCE


        THIS MATTER came on for a Final Pretrial Conference on July 1, 2019. The

court considered various pending motions and objections:

     • Defendant Jacqueline R. Fletcher’s Motion in Limine to Exclude Testimony of

        Whitney G. Morgan Regarding Ms. Fletcher filed June 24, 2019 (ECF No. 175).

     • Plaintiff Tonya Michelle Mahone’s Objections to Defendant Jacqueline R.

        Fletcher’s Deposition Designations for Gary Eden filed June 27, 2019 (ECF No.

        182).

     • Plaintiff Tonya Michelle Mahone’s Objections to Defendant Jacqueline R.

        Fletcher’s Deposition Designations of Agent Rodger Brunson filed June 28, 2019

        (ECF No. 183).
    • Plaintiff Tonya Michelle Mahone’s Objections to Defendant Jacqueline R.

       Fletcher’s Exhibit 34 State of New Mexico Incident Report (ECF No. 185).

    • Defendant Jacqueline R. Fletcher’s Pretrial Conference Objection to Plaintiff’s

       Contested Exhibit 6.

    • Defendant Jacqueline R. Fletcher’s Pretrial Conference Objection to Plaintiff’s

       Contested Exhibits 1 and 2.

Upon consideration thereof, the court rules as follows.

       (1) Testimony of Whitney G. Morgan. Defendant Jacqueline R. Fletcher’s

Motion in Limine to Exclude Testimony of Whitney G. Morgan Regarding Ms. Fletcher

filed June 24, 2019 (ECF No. 175) should be granted in part to the extent that Mr.

Morgan is precluded from testifying as to whether Ms. Fletcher gave Mr. Eden

permission to drive at the time of the accident, and whether Ms. Fletcher’s conduct

demonstrated a conscious disregard for the safety of others. Certainly, a witness may

opine on ultimate questions of fact, provided the testimony assists the jury in reaching a

verdict. Fed. R. Evid. 704; Specht v. Jensen, 853 F.2d 805, 807–08 (10th Cir. 1988).

However, from what has been presented, Mr. Morgan’s truck safety expertise does not

qualify him to express an opinion on whether Ms. Fletcher gave Mr. Eden permission

(either express or implied) to drive at the time of the accident. 1 The jury must decide this


1
  Indeed, his opinion was not based on his trucking expertise, but on his review of Ms.
Fletcher’s and Mr. Eden’s deposition testimony. In his deposition, Mr. Morgan testified
that he had formed no specific opinion as to whether Ms. Fletcher let Mr. Eden drive at
the time of the accident. Morgan Dep. 86:6–9 (ECF No. 175-2). Yet in both his report
and his deposition, Mr. Morgan opines that Ms. Fletcher allowed Mr. Eden to drive. See

                                              2
critical issue based on its assessment of the facts. In addition, pursuant to the court’s

June 25, 2019 Order, the parties are precluded from premature mention of punitive

damages. Mahone v. Eden, No. 1:15-cv-01009-PJK-KBM, 2019 WL 2602550, at *3

(D.N.M. June 25, 2019). Whether Ms. Fletcher’s conduct demonstrated a conscious

disregard for the safety of others speaks to the issue of punitive damages. Mr. Morgan is

not precluded from testifying about trucking industry safety standards and operations,

given a proper foundation.

       (2) Deposition Designations for Defendant Eden. Ms. Mahone’s Objections to

Defendant Jacqueline R. Fletcher’s Deposition Designations for Gary Eden filed June 27,

2019 (ECF No. 182) should be overruled. The court acknowledges Ms. Fletcher failed to

provide her designations of Mr. Eden’s deposition testimony by the deadline (ECF No.

143), and that her intention to designate Mr. Eden’s entire deposition was untimely. The

court also appreciates that Ms. Mahone’s counsel has already expended time and

resources editing Mr. Eden’s deposition video for presentation to the jury. Nevertheless,

a deposition of a party can be used by an adverse party for any purpose. Fed. R. Civ. P.

32(a)(3). As the court stated during the pretrial conference, it will allow Ms. Fletcher to

introduce portions of Mr. Eden’s deposition not already designated by Ms. Mahone,

provided she edit out all objectionable comments, including hearsay statements. Ms.




Morgan Report 14 (ECF No. 175-1); Morgan Dep. 86:18–25, 87:1–4, 88:9–10. The basis
for his opinion was Ms. Fletcher’s deposition testimony that she allowed Mr. Eden to
drive at other times during the trip, as well as that of Mr. Eden. Morgan Dep. 86:18–25,
87:1–8.

                                              3
Mahone’s counsel is not obligated to re-edit the video to include Ms. Fletcher’s

designated portions. If Mr. Eden is present and testifies at trial, parties can object to any

portion of his testimony.

       (3) Deposition Designations of Agent Rodger Brunson. Ms. Mahone’s

Objections to Defendant Jacqueline R. Fletcher’s Deposition Designations of Agent

Rodger Brunson filed June 28, 2019 (ECF No. 183) should be sustained. The court

agrees that his deposition statements at 52:18–25, 53:7–11, and 54:7–22 contain hearsay

statements not subject to any exception. Fed. R. Evid. 801–803. It further agrees that his

deposition statements at 31:12–21, 33:3-11, 33:18–20, 33:24–25, 34:1, 34:5–6, 34:16–21,

35:4–6, 35:7–17, 35:23–25, 36:1, and 53:7–11 contain statements regarding no contest

pleas, and they are thus inadmissible under Fed. R. Evid. 410(a)(2). Last, it agrees that

Agent Brunson’s deposition statements at 54:23–25 and 55:1 lack proper foundation and

should be precluded. Fed. R. Evid. 602. Because counsel apparently agreed to the

standard stipulation when taking these depositions — objections to form — any other

objections are reserved until trial. Accordingly, counsel may raise additional objections

at trial if the video of Agent Brunson’s deposition is shown to the jury.

       (4) Exhibit 34 State of New Mexico Incident Report. Ms. Fletcher agreed at the

pretrial conference to withdraw Defendant’s Exhibit 34, State of New Mexico Incident

Report, Incident No. 2013-11274. See ECF No. 157. Accordingly, Ms. Mahone’s

Objections to Defendant Jacqueline R. Fletcher’s Exhibit 34 State of New Mexico

Incident Report (ECF No. 185) is now moot.



                                              4
       (5) Plaintiff’s Contested Exhibit 6. Ms. Fletcher objects to Plaintiff’s Contested

Exhibit 6, arguing it is not relevant. Fed. R. Evid. 401, 402. That exhibit, titled CRST

Expedited, Inc. Independent Contractor Operating Agreement, is the agreement Ms.

Fletcher signed with CRST Expedited, Inc. CRST will not be present at trial as the court

granted summary judgment in its favor. See generally Mahone v. Eden, No. 1:15-cv-

01009-PJK-KBM, 2019 WL 251732 (D.N.M. Jan. 17, 2019). Ms. Mahone seeks

introduction of the agreement in its entirety, or alternatively, only page 6 (Bates No.

0110CRST INT.), which provides in part: “Contractor shall not allow any passengers

(other than team co-drivers) to ride in the Equipment unless Carrier authorizes it in

writing in advance.” Pl.’s Contested Ex. 6, at 6; see ECF No. 162. Plaintiff contends that

Ms. Fletcher broke her promise to CRST given Mr. Eden’s presence in her truck.

       Defendant Fletcher challenges the circumstances under which she signed the

operating agreement. The court has circumscribed references to CRST, Mahone, 2019

WL 2602550, at *4, the agreement is of questionable probative value as to the central

issue in the case — whether Ms. Fletcher allowed Mr. Eden to drive and the surrounding

circumstances — and it is outweighed by the danger of unfair prejudice, confusion of the

issues, and undue delay. Fed. R. Evid. 403. Ms. Fletcher’s objection to Ms. Mahone’s

introduction of Plaintiff’s Contested Exhibit 6 should therefore be sustained.

       (6) Plaintiff’s Contested Exhibits 1 & 2. Ms. Fletcher also objects to Plaintiff’s

Contested Exhibits 1 and 2, which purportedly show Ms. Fletcher’s and Mr. Watsons’

driving logs, arguing they are duplicative of the GPS information available in Plaintiff’s

Consolidated Exhibit 5. Ms. Fletcher argues that not only could the jury have difficulty

                                             5
understanding the multiple pages of entries, but also the logs are unduly prejudicial

because they are concededly inaccurate; at times, Ms. Fletcher and Ms. Watson drove “on

[each other’s] time.” Fletcher Dep. 81:12–14, 83:21–25. In response, Ms. Mahone

argues the logs are probative notwithstanding some inaccuracies because they show who

was logged in as the driver prior to the crash, which may speak to who gave Mr. Eden

permission to drive.

       The court concludes that Exhibits 1 and 2 should be condensed to entries on or

about June 22, 2013, provided a proper foundation. The probative value slightly

outweighs the danger of unfair prejudice. Fed. R. Evid. 403. The data for the remainder

of the trip is entirely irrelevant to the events of June 22, 2013 — the day of the crash —

and they risk either confusing the jury or presenting duplicative evidence.

       (7) Remaining Contested Exhibits. At the pretrial conference, Ms. Fletcher

argued Plaintiff’s Contested Exhibits 7–22, which depict photos of the accident scene, are

duplicative. The parties have agreed to work with each other to narrow them. In

addition, Ms. Mahone has withdrawn Plaintiff’s Consolidated Exhibits 23 and 24, as they

relate to the vicarious liability issue which will not be tried. Finally, Ms. Fletcher has

agreed to withdraw Defendant’s Exhibits 34 and 35, which contain Officer Lundy’s

report and OMI Report.

       (8) At the Pretrial Conference, Ms. Mahone indicated her intent to proffer

materials related to CRST for a complete record. Any materials related to CRST should

have been brought to the court’s (and CRST’s counsel’s) attention during the summary

judgment proceedings, while CRST was participating in the case.

                                              6
NOW, THEREFORE, IT IS ORDERED that:

(1)   Defendant Jacqueline R. Fletcher’s Motion in Limine to Exclude

      Testimony of Whitney G. Morgan Regarding Ms. Fletcher filed June 24,

      2019 (ECF No. 175) is granted in part;

(2)   Plaintiff Tonya Michelle Mahone’s Objections to Defendant Jacqueline R.

      Fletcher’s Deposition Designations for Gary Eden filed June 27, 2019 (ECF

      No. 182) are overruled;

(3)   Plaintiff Tonya Michelle Mahone’s Objections to Defendant Jacqueline R.

      Fletcher’s Deposition Designations of Agent Rodger Brunson filed June 28,

      2019 (ECF No. 183) are sustained;

(4)   Plaintiff Tonya Michelle Mahone’s Objections to Defendant Jacqueline R.

      Fletcher’s Exhibit 34 State of New Mexico Incident Report (ECF No. 185)

      is moot;

(5)   Defendant Jacqueline R. Fletcher’s Objection to Contested Exhibit 6 is

      sustained; and

(6)   Defendant Jacqueline R. Fletcher’s Objection to Contested Exhibits 1 and 2

      is sustained as to log data for any day prior to June 22, 2013.

DATED this 2nd day of July 2019, at Santa Fe, New Mexico.



                                         Paul Kelly, Jr.
                                         United States Circuit Judge
                                         Sitting by Designation



                                     7
Counsel:

Nathan S. Anderson and Paul D. Barber, Barber & Borg LLC, Albuquerque, New
Mexico, and Mark J. Caruso, Caruso Law Offices P.C., Albuquerque, New Mexico, for
Plaintiff.

Harriett J. Hickman, Darci A Carroll, and Nathan H. Mann, Gallagher Casados & Mann,
P.C., Albuquerque, New Mexico, for Defendant Jacqueline R. Fletcher.

Mark J. Klecan, Attorney at Law, Albuquerque, New Mexico, for Defendant Gary Eden.




                                         8
